Citation Nr: 1015122	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  05-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to October 
1977.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

This case has previously come before the Board.  In December 
2007, the Board remanded the matters for further development.  
The case was returned to the Board and upon further appellate 
review, the Board requested an opinion from a Veterans Health 
Administration (VHA) medical expert.  In December 2009, the 
VHA opinion was associated with the claims file and the 
Veteran was provided with a copy of the VHA opinion.  

The Veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the agency of 
original jurisdiction (AOJ) in October 2007.  A transcript of 
the hearing is associated with the claims file.

The issue of entitlement to service connection for 
hypertension being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Tinnitus was manifest in service and is attributable to 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran asserts that that he has had constant tinnitus as 
a result of exposure to jet aircraft engines and weapons fire 
during active service.  Having considered the evidence, the 
Board finds that service connection for tinnitus is 
warranted.  

The December 2009 VHA opinion notes the Veteran's history of 
in-service noise exposure and tinnitus, and stated that that 
tinnitus was usually associated with hearing loss, and that 
the June 2009 VA examination report reflects a significant 
hearing loss on the left at 4000 Hertz.  The VHA opinion 
specifically states that it is at least as likely as not that 
the Veteran's tinnitus had an onset in service, with 
continuous symptoms since separation from service, and that 
tinnitus is a result of in-service noise exposure.  

In this case, the Board has accorded significant probative 
value to the December 2009 VHA expert opinion relating the 
Veteran's tinnitus to in-service noise exposure.  The claims 
file was reviewed in association with the opinion and a 
rationale for the opinion was provided based on objective 
facts and reliable principles.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board notes that the Veteran has asserted alternative 
theories of entitlement to service connection for his 
diagnosed hypertension.  At the hearing, he testified that he 
was diagnosed with hypertension in 2003 and that his doctor 
stated that hypertension was related to service-connected 
diabetes mellitus.  Transcript at 7-9 (2007).  In November 
2008, he asserted that hypertension was directly related to 
service, to include as a result of presumed exposure to Agent 
Orange during service in Vietnam.  

The Board notes that hypertension is not a disability for 
which presumptive service connection may be granted in 
association with exposure to Agent Orange.  38 C.F.R. § 
3.309(e).  Notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).

Consistent with the directive in the Board's December 2007 
remand, the AOJ's June 2009 examination request asks the 
examiner to provide an opinion as to whether hypertension is 
related to service-connected diabetes mellitus, type II, "or 
otherwise related to his military service."  The July 2009 
VA examiner stated that it was less than likely that service-
connected diabetes mellitus type II caused or aggravated 
hypertension beyond the normal progression of the disease 
noting that hypertension was diagnosed many years prior to 
diabetes mellitus type II, and that the course since onset 
was stable.  No opinion was provided in regard to direct 
service connection.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the July 
2009 examination report and opinion are inadequate for a 
determination in regard to the whether hypertension is 
related to service.  

The Board notes that direct service connection may be granted 
for a chronic disease, including hypertension, if manifested 
during service or with one year following separation from 
service.  In that regard, the Board notes that the Veteran 
separated from service in October 1977, and the July 2009 VA 
examination report notes an onset of hypertension in the 
1980s.  In addition, a December 1975 service treatment record 
notes blood pressure was 140/80, and an October 1976 record 
notes blood pressure was 150/62.  On VA examination in May 
2004, blood pressure was 140/70 and 152/81, and 146/76 on VA 
examination in July 2009.  Thus, an opinion should be 
obtained, stated in the positive or negative in the specific 
terms noted in paragraph number 1 below, as to whether 
hypertension was incurred during service, to include as a 
result of presumed exposure to Agent Orange during service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the July 2009 VA examiner, if 
available; otherwise, another VA examiner.  
The examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that hypertension is related 
to service, to include as a result of 
exposure to Agent Orange during service in 
Vietnam.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudicated.  The AOJ should 
review any opinion obtained for adequacy 
and any further development necessary in 
that regard should be accomplished before 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


